        Case 2:21-cv-00311-DB Document 10 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MICHAEL ALAN YOCOM,                                No. 2:21-cv-0311 DB P
11                       Plaintiff,
12           v.                                          ORDER
13    KATHLEEN ALLISON, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis. Plaintiff has not

18   submitted his in forma pauperis request on a proper form.

19          Plaintiff’s request for leave to proceed in forma pauperis will be denied, and plaintiff will

20   be granted thirty days to submit a new request on a proper form. Plaintiff is cautioned that the

21   form includes a section that must be completed by a prison official, and the application form must

22   be accompanied by a certified copy of plaintiff’s prison trust account statement for the six-month

23   period immediately preceding the filing of this action.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is denied without

26   prejudice;

27          2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

28   Pauperis By a Prisoner for use in a civil rights action; and
                                                        1
         Case 2:21-cv-00311-DB Document 10 Filed 03/25/21 Page 2 of 2


 1            3. Plaintiff shall submit, within thirty days from the date of this order, a properly

 2   completed application to proceed in forma pauperis on the form provided with this order; plaintiff

 3   is cautioned that failure to comply with this order or seek an extension of time to do so will result

 4   in a recommendation that this action be dismissed without prejudice.

 5   Dated: March 24, 2021

 6

 7

 8
     DLB:7
 9   DB/orders/prisoner-civil rights/yoco0311.3d

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
